Exhibit 10.1

 

EXECUTION VERSION

 

FACILITY INCREASE AGREEMENT

 

This FACILITY INCREASE AGREEMENT (this “Agreement”), dated December 30, 2013, is
made by NGL ENERGY OPERATING LLC, a Delaware limited liability company (the
“Borrowers’ Agent”), each Lender designated on the signature pages hereto as an
“Increasing Lender” (each an “Increasing Lender” and collectively, the
“Increasing Lenders”), each Lender designated on the signature pages hereto as a
“New Revolving Lender” (each a “New Revolving Lender” and collectively, the “New
Revolving Lenders” and collectively with the Increasing Lenders, the “Lenders”)
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for the
Secured Parties (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).  Capitalized terms used in this Agreement
and not defined herein, including in this preamble, have the meanings set forth
for such terms in the Credit Agreement (as hereinafter defined).

 

WHEREAS, the Borrowers, the Guarantors, the Administrative Agent, Deutsche Bank
AG New York Branch, as technical agent, Deutsche Bank Trust Company Americas, as
collateral agent for the Secured Parties and the Lenders party thereto have
entered into a Credit Agreement dated as of June 19, 2012, as amended by
Amendment No. 1 thereto dated as of January 15, 2013, Amendment No. 2 thereto
dated as of May 8, 2013, Amendment No. 3 thereto dated as of September 30, 2013,
Amendment No. 4 thereto dated as of November 5, 2013, and Amendment No. 5
thereto dated as of December 23, 2013  (the credit agreement, as so amended and
as otherwise amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

WHEREAS, the parties hereto desire to evidence an increase in the aggregate
Working Capital Commitments pursuant to Section 2.4(c) of the Credit Agreement
as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      The aggregate Working Capital Revolving
Commitments is hereby increased from $885,500,000 to $935,500,000.

 

2.                                      Each of the parties identified below as
New Revolving Lender hereby (i) accepts and agrees to be bound by the terms of
the Credit Agreement and the other Loan Documents as a Lender thereunder, and
(ii) acknowledges and agrees that the amount of its Commitment after giving
effect to this Facility Increase Agreement is set forth opposite its signature
below.

 

3.                                      This instrument may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument.

 

4.                                      To induce the Lenders to enter into this
Facility Increase Agreement, the Borrowers’ Agent (by delivery of its respective
counterpart to this Facility Increase Agreement) hereby (i) represents and
warrants to the Administrative Agent and the New Revolving Lender that after
giving effect to this Facility Increase Agreement, its representations and
warranties contained in the Credit Agreement and other Loan Documents are true
and correct in all material respects on and as of the date hereof with the same
effect as though made on and as of the date

 

--------------------------------------------------------------------------------


 

hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(ii) represents and warrants to the Administrative Agent and the New Revolving
Lender that in connection with this Facility Increase Agreement, it (x) has the
requisite power and authority to make, deliver and perform the same; (y) has
taken all necessary corporate, limited liability company, limited partnership or
other action to authorize its execution, delivery and performance of the same,
and (z) has duly executed and delivered the same, and (iii) certifies that no
Default or Event of Default has occurred and is continuing under the Credit
Agreement (both immediately before and after giving effect to this Facility
Increase Agreement).

 

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission (in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
and delivered by its officer thereunto duly authorized as of the date above
first written.

 

 

 

NGL OPERATING LLC,

 

as Borrowers’ Agent

 

 

 

 

 

By:

/s/ Atanas H. Atanasov

 

 

Name:

Atanas H. Atanasov

 

 

Title:

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Administrative Agent

 

 

 

 

 

BY:

DEUTSCHE BANK NATIONAL TRUST

 

 

COMPANY

 

 

 

 

 

By:

/s/ Estelle Lawrence

 

 

Name:

Estelle Lawrence

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Wanda Camacho

 

 

Name:

Wanda Camacho

 

 

Title:

Vice President

 

[Facility Increase Agreement — Barclays]

 

--------------------------------------------------------------------------------


 

Commitment: $50,000,000

BARCLAYS BANK, PLC, as a New Revolving

 

Lender

 

 

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Naom Azachi

 

 

Title:

Vice President

 

 

 

 

 

Address:

 

745 7th Ave, 27th Floor

 

New York, NY 10019

 

Attention: Andrea Lubinsky

 

Telephone: 212-526-1447

 

[Facility Increase Agreement — Barclays]

 

--------------------------------------------------------------------------------